IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NOS. PD-1304-12 through PD-1310-12


AUSTIN McCLURE BOUNDS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S  PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRD COURT OF APPEALS

TRAVIS COUNTY

 

Per curiam.  Keasler and Hervey, JJ., dissent. 

ORDER

	The petition for discretionary review is  struck because it violates Rule of Appellate
Procedure 68.4(i), because it does not contain a copy of the opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals of Texas  within thirty (30) days after the date of this order.

Filed:   October 10, 2012.
Do Not Publish.